 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORGE PROCTOR, as an aggrieved                    Case No.: 18-CV-2834 JLS (NLS)
     employee on behalf of himself and other
12
     current and former aggrieved employees,           ORDER: (1) GRANTING MOTION
13                                    Plaintiff,       TO REMAND;
                                                       (2) REMANDING ACTION TO THE
14   v.                                                SUPERIOR COURT OF THE STATE
15                                                     OF CALIFORNIA, COUNTY OF
     HELENA AGRI-ENTERPRISES, LLC, a
                                                       SAN DIEGO; AND
16   Delaware company doing business as
                                                       (3) DENYING AS MOOT MOTIONS
     HELENA CHEMICAL COMPANY; and
17                                                     TO DISMISS FOR FAILURE TO
     DOES 1 through 100, inclusive,
                                                       STATE A CLAIM AND TO
18                                 Defendants.         CONSOLIDATE CASES
19
                                                       (ECF Nos. 8, 9, 12)
20
21         Presently before the Court are Defendant Helena Agri-Enterprises, LLC’s Motions
22   to Dismiss PAGA Action Pursuant to Fed. R. Civ. P. 12(b)(6) (“Mot. to Dismiss,” ECF
23   No. 8) and to Consolidate (“Mot. to Consolidate,” ECF No. 9), as well as Plaintiff Jorge
24   Proctor’s Motion to Remand Pursuant to 28 U.S.C. § 1447 (“Mot. to Remand,” ECF No.
25   12) (together, the “Motions”). Also before the Court are Plaintiff’s Opposition to (ECF
26   No. 13) and Defendant’s Reply in Support of (ECF No. 15) the Motion to Consolidate;
27   Plaintiff’s Opposition to (ECF No. 14) and Defendant’s Reply in Support of (ECF No. 16)
28   the Motion to Dismiss; and Defendant’s Opposition to (“Remand Opp’n,” ECF No. 19),

                                                   1
                                                                             18-CV-2834 JLS (NLS)
 1   Plaintiff’s Reply in Support of (“Remand Reply,” ECF No. 20), and Defendant’s Surreply
 2   in Opposition to (“Remand Surreply,” ECF No. 22) the Motion to Remand. The Court
 3   took the Motions under submission without oral argument pursuant to Civil Local Rule
 4   7.1(d)(1). See ECF Nos. 17, 21. Having considered the Parties’ arguments, the evidence,
 5   and the law, the Court GRANTS Plaintiff’s Motion to Remand; REMANDS this action to
 6   the Superior Court of the State of California, County of San Diego; and DENIES AS
 7   MOOT Defendant’s Motions to Dismiss and to Consolidate.
 8                                        BACKGROUND
 9         Plaintiff filed this representative action pursuant to the Private Attorney General Act
10   of 2004 (“PAGA”), California Labor Code §§ 2698 et seq., in the Superior Court of the
11   State of California, County of San Diego, on November 15, 2018, for civil penalties,
12   interest, and attorneys’ fees and costs for violations of the California Labor Code for failure
13   to (1) pay minimum and overtime wages, (2) provide meal periods and rest breaks,
14   (3) timely pay wages during employment, (4) timely pay wages upon termination,
15   (5) provide complete and accurate wage statements, and (6) reimburse business
16   expenses. See generally ECF No. 1-2 (“Compl.”).              Plaintiff served Defendant on
17   November 16, 2018. See ECF No. 1 (“Not. of Removal”) ¶ 31.
18         On December 17, 2018, Defendant removed to this Court on the basis that “[t]his
19   Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1441(a) and 1332,
20   which vests the District Court with original jurisdiction over civil actions between citizens
21   of different states, where the amount in controversy exceeds $75,000.” Not. of Removal
22   ¶ 7. Defendants filed their Motions to Dismiss and to Consolidate on December 21, 2018,
23   see generally ECF Nos. 8–9, and Plaintiff filed the instant Motion to Remand on January
24   17, 2019. See generally ECF No. 12.
25                                      LEGAL STANDARD
26         In cases “brought in a State court of which the district courts of the United States
27   have original jurisdiction,” defendants may remove the action to federal court. 28 U.S.C.
28   § 1441(a). Section 1441 provides two bases for removal: diversity jurisdiction and federal

                                                    2
                                                                                 18-CV-2834 JLS (NLS)
 1   question jurisdiction. Federal courts have diversity jurisdiction “where the amount in
 2   controversy” exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C.
 3   § 1332. Federal courts have federal question jurisdiction over “all civil actions arising
 4   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 5          The party invoking the removal statute bears the burden of establishing that federal
 6   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th
 7   Cir. 1988). Moreover, courts “strictly construe the removal statute against removal
 8   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis,
 9   863 F.2d 662, 663 (9th Cir. 1988)); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
10   (9th Cir. 1985)). Therefore, “[f]ederal jurisdiction must be rejected if there is any doubt as
11   to the right of removal in the first instance.” Gaus, 980 F.2d at 566 (citing Libhart v. Santa
12   Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).
13                                                ANALYSIS
14          Plaintiff contends that Defendant’s removal was improper because “Defendant
15   failed to prove by a preponderance of the evidence that the amount in controversy exceeds
16   $75,000.”1 Mot. to Remand at 1. Plaintiff seeks PAGA penalties for various violations of
17   the California Labor Code. See generally Compl.
18          Although the Parties agree that the amount in controversy is based only on Plaintiff’s
19   individual claims for PAGA penalties, see, e.g., Not. of Removal ¶ 20, they disagree as to
20   (1) the number of pay periods in dispute, (2) whether the amount in controversy may
21   include the State’s 75% share, and (3) whether Defendant may aggregate default civil
22   penalties under California Labor Code section 2699(a) with the civil penalties under
23   California Labor Code section 226.3 for purposes of calculating the amount in controversy
24   for its alleged failure to provide complete and accurate wage statements.
25   ///
26
27
     1
28    The Parties do not contest that there is complete diversity of citizenship: Defendant is a citizen of New
     York, see Not. of Removal ¶ 10, while Plaintiff is a citizen of California. See Compl. ¶ 9.

                                                         3
                                                                                          18-CV-2834 JLS (NLS)
 1         Regarding the amount of PAGA penalties, PAGA requires that any penalties
 2   assessed against a defendant “be distributed as follows: 75 percent to the Labor and
 3   Workforce Development Agency [(“LWDA”)] . . . and 25 percent to the aggrieved
 4   employees.” Cal. Lab. Code § 2699(i). Relying on Urbino v. Orkin Services of California,
 5   Inc., 726 F.3d 1118 (9th Cir. 2013), Plaintiff asserts that Defendant cannot establish
 6   jurisdiction based on the State’s 75% share of Plaintiff’s PAGA penalties. See Remand
 7   Reply at 2–4. Defendant counters that “‘[t]here are conflicting district court cases’ on this
 8   issue,” Remand Surreply at 2 (quoting Adame v. Comtrak Logistics, Inc., No. EDCV 15-
 9   02232 DDP, 2016 WL 1389754, at *6 (C.D. Cal. Apr. 7, 2016)), and that “[t]he better-
10   reasoned line of cases . . . holds that the entire amount is properly considered in determining
11   the amount in controversy.” Id.
12         Defendant is correct that “[d]istrict courts are split over Urbino’s meaning with
13   respect to th[is] . . . question.” Sloan v. IHG Mgmt. (Md.) LLC, No. CV 19-21-DMG (JCX),
14   2019 WL 1111191, at *2 (C.D. Cal. Mar. 11, 2019). “One school of thought is that courts
15   should consider only the plaintiff’s stake in the 25% share distributed to aggrieved
16   employees.” Id. (citing Van Steenhuyse v. UBS Fin. Servs., Inc., 317 F. Supp. 3d 1062,
17   1069 (N.D. Cal. 2018)). “The other is that courts should take into account 100% of the
18   penalties stemming from the plaintiff’s claims, even though 75% goes to LWDA.” Id.
19   (citing Patel, 58 F. Supp. 3d 1032).
20         In line with a majority of districts, “[a]fter reviewing the case law, the Court
21   concludes that the reasoning in [the former line of cases] is more persuasive.” See id.
22   (citing Rael v. Intercontinental Hotels Grp. Res., Inc., No. 2:18-cv-05922-ODW(SSx),
23   2019 WL 990432, at *2 (C.D. Cal. Mar. 1, 2019); Moberly v. FedEx Corp., No. 2:18-cv-
24   00393-KJM-AC, 2019 WL 927295, at *3 (E.D. Cal. Feb. 26, 2019); Olson v. Michaels
25   Stores, Inc., No. CV 17-03403-AB (GJSx), 2017 WL 3317811 at *4 n.2 (C.D. Cal. Aug.
26   2, 2017); Adame v. Comtrak Logistics, Inc., No. EDCV 15-02232 DDP (KKx), 2016 WL
27   1389754 at *5 (C.D. Cal. Apr. 7, 2016); Lopez v. Ace Cash Exp., Inc., No. LA CV11-07116
28   JAK (JCx), 2015 WL 1383535, at *4–5 (C.D. Cal. Mar. 24, 2015); Willis v. Xerox Bus.

                                                    4
                                                                                 18-CV-2834 JLS (NLS)
 1   Servs., LLC, No. 1:13-cv-01353-LJO-JLT, 2013 WL 6053831 (E.D. Cal. Nov. 15, 2013)).
 2   “The Court sees no logical reason for [c]ourts to refuse to consider one portion of an award
 3   that the plaintiff will not recover (the other aggrieved employees’ shares), but take into
 4   account another portion that the plaintiff will not recover (LWDA’s share).” See id.
 5   “Including LWDA’s share in the calculation would come into tension with Urbino’s
 6   language that California is not a ‘citizen’ for diversity purposes.” See id. “It would also
 7   greatly increase the number of cases that defendants could remove to federal court,” which
 8   “runs counter to the congressional intent to restrict federal jurisdiction . . . , the general
 9   presumption against removal jurisdiction . . . , and Urbino’s description of PAGA actions
10   as ‘quintessential California dispute[s].’” Id. (quoting Urbino, 726 F.3d at 1123) (citing
11   St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938); Gaus, 980 F.2d at
12   566). “The Court shall therefore only take into account Plaintiff’s portion of the 25% that
13   aggrieved employees may recover.” See id.
14            Even accepting Defendant’s other contested assumptions, including the number of
15   pay periods in dispute and aggregating damages for failure to provide complete and
16   accurate wage statements, Defendant’s maximum PAGA exposure as to Plaintiff is
17   $45,784.50.2 “Accordingly, the Court lacks subject matter jurisdiction over the case
18   because Plaintiff has put less than $75,000 in controversy.” See Sloan, 2019 WL 1111191,
19   at *3.
20
21
     2
      Failure to Pay Minimum Wage under California Labor Code sections 1194, 1197, and 1197.1 = $1275
22   Failure to Pay Minimum Wage under California Labor Code section 558 = $932.50
     Failure to Pay Overtime Wages under California Labor Code sections 510 and 1198 = $1025
23   Failure to Pay Overtime Wages under California Labor Code section 558 = $8775
24   Failure to Provide Meal Periods under California Labor Code sections 226.7 and 512(a) = $1025
     Failure to Provide Rest Periods under California Labor Code sections 226.7 and 512(a) = $1025
25   Failure Timely to Pay Wages During Employment under California Labor Code sections 204 and 210 =
     $1572.25
26   Failure Timely to Pay Wages at Termination under California Labor Code sections 210 to 203 = $25
     Failure to Provide Complete and Accurate Wage Statements under California Labor Code sections 226,
27   226(a), and 1174 = $6212.50
28   Failure to Reimburse Business Expenses under California Labor Code sections 2800 and 2802 = $1025
     Attorneys’ Fees at 25% Benchmark = $22,892.25

                                                     5
                                                                                    18-CV-2834 JLS (NLS)
 1                                      CONCLUSION
 2         In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Remand (ECF
 3   No. 12) and REMANDS this action to the Superior Court of the State of California, County
 4   of San Diego (ECF No. 1). The Court also DENIES AS MOOT Defendant’s Motions to
 5   Dismiss (ECF No. 8) and to Consolidate (ECF No. 9). Because this Order concludes the
 6   litigation in this matter, the Clerk of Court SHALL CLOSE the file.
 7         IT IS SO ORDERED.
 8
 9   Dated: April 30, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                            18-CV-2834 JLS (NLS)
